Title: April 3. Fryday.
From: Adams, John
To: 


       Waited on the Intendant, dined at Mr. Bondfields and supped at Mr. Le Texiers.—Our Company, on Thursday Evening, at Mr. Basmarains were—The Count of Virelade the Son of the Premiere President, Le Moine first Commissary of the Navy, Le Moine the Son, Commissary of the Navy, Cornie, Captain of a Frigate, Knight of St. Lewis, Jn. Bt. Nairac former Deputy of Commerce from La Rochelle, Paul Nairac, a Merchant, Elisee Nairac a Merchant, La tour Feger Esq. a Merchant, Menoire, Esq. a Merchant, Coutourier Esq. a Merchant,  Mr. Bondfield and Major Fraser. The Toasts were announced by 13 Shots, in honour of the 13 States. The K. of France 21 Shots. The Congress 13. G. Washington 3. Mr. De Sartine 3.General Gates 3. Marshall Broglie 3. The Count of Brolie his Brother 3. The Marquis De la Fayette 3. The Glory and Prosperity of the 13 united States 13. The Prosperity of France 3. Eternal Concord between the two Nations, now Friends and Allies, 3. The State of Massachusetts Bay and Mr. Adams its Representative. Mr. Destaing Vice Admiral. The City of Bourdeaux. Mrs. Adams 3. The French and American Ladies 21. The Departure of Mr. Adams, when he mounted his Coach, was saluted by 13. Shots. The Garden was beautifully illuminated, with an Inscription, God Save the Congress, Liberty and Adams.
      